Citation Nr: 0201033	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-07 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to December 5, 1997 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Carter, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas.  

The RO granted entitlement to service connection for PTSD and 
assigned a 70 percent evaluation effective as of December 5, 
1997.  The veteran has expressed a timely disagreement with 
the effective date of the establishment of service connection 
and has perfected a substantive appeal as to the issue.

In November 2001, the veteran and his spouse testified at a 
videoconference hearing over which the undersigned Board 
Member presided.  A transcript of the testimony has been 
associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran first filed an informal claim of entitlement 
to service connection for PTSD in a letter which was received 
by the RO on December 5, 1997.

2.  In a rating decision of November 1999, the RO granted 
service connection for PTSD evaluated at 70 percent disabling 
effective December 5, 1997, date of receipt of claim.





CONCLUSION OF LAW

The criteria for an effective date, prior to December 5, 
1997, for a grant of entitlement to service connection for 
PTSD, have not been met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, and 5110 (West 1991 & Supp. 2001);  38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from September 1969 to June 
1974.

Service connection is established for Bell's palsy, right 
side of face, effective from July 7, 1974.

The veteran first filed an informal claim of entitlement to 
service connection for PTSD in a letter which was received by 
the RO on December 5, 1997.

In a rating decision of November 1999, the RO granted service 
connection for PTSD evaluated at 70 percent disabling, 
effective December 5, 1997, date of receipt of claim.

The evidence considered by the RO consisted of the veteran's 
service medical records, pertinent post-service VA and 
private medical records, and lay statements from friends and 
family.

VA outpatient treatment reports dated from September 1997 to 
May 1998, and private outpatient treatment records dated from 
October 1997 to March 1998 showed continuous treatment 
symptoms associated with PTSD. 


A VA examination report dated in November 1998 confirmed a 
diagnosis of PTSD.  

Lay statements submitted in March 1999, show that it was 
suggested that the veteran was experiencing symptoms 
associated with PTSD since his return from his period of 
active service in Vietnam.

In May 2000, the veteran submitted copies of documents from 
the Social Security Administration which showed that the 
agency found him to be disabled from December 1989 due to 
psychiatric problems and left arm impairment. 

In November 2001, the veteran and his spouse testified at a 
videoconference hearing over which the undersigned Board 
Member presided.  The veteran indicated that upon discharge 
from the service, he worked at a job delivering laundry, and 
then he got a job as a civil servant running a rock crusher.  
He stated that he had subsequent jobs, but that every time 
somebody would come up to him with a "holier than thou 
attitude" he would generally get angry and just quit.  He 
stated he was last employed in December 1989.

The veteran's spouse added that the veteran would not talk 
about his disability much.  He would have bad dreams, wake up 
startled, and leave the bed, looking for a place to hide.  
She noted that in the 1980's, he worked some, but not very 
consistently, until December 1989, when he couldn't handle it 
anymore.  She reported various periods of isolation in 1989.

The veteran also testified that he first realized he had PTSD 
in 1996, when he went to an air show in Waco, Texas, wherein 
he relived experiences from service.  He added that he wanted 
the effective date for the grant of compensation benefits 
from VA for his PTSD to go back at least to the date 
determined by the Social Security Administration which was 
January 1990, or December 1989, as that is when he last 
worked. 


Criteria

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of separation from service; otherwise, the effective 
date will be the date of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West Supp. 2001); 38 
C.F.R. § 3.400 (2001)

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2001).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C.A. § 5101(a)).  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151 (2001).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160 (2001).

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen. In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1)  Report of examination or hospitalization 
by VA or uniformed services.  The date of 
outpatient or hospital examination or date of 
admission to a VA or uniformed services 
hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed 
service examination which is the basis for 
granting severance pay to a former member of 
the Armed Forces on the temporary disability 
retired list will be accepted as the date of 
receipt of claim.  

The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense 
will be accepted as the date of receipt of a 
claim, if VA maintenance was previously 
authorized; but if VA maintenance was 
authorized subsequent to admission, the date 
VA received notice of admission will be 
accepted.  The provisions of this paragraph 
apply only when such reports relate to 
examination or treatment of a disability for 
which service-connection has previously been 
established or when a claim specifying the 
benefit sought is received within one year 
from the date of such examination, treatment 
or hospital admission.

(2)  Evidence from a private physician or 
layman.  The date of receipt of such evidence 
will be accepted when the evidence furnished 
by or in behalf of the claimant is within the 
competence of the physician or lay person and 
shows the reasonable probability of 
entitlement to benefits.

(3)  State and other institutions.  When 
submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the 
VA of examination reports, clinical records, 
and transcripts of records will be accepted as 
the date of receipt of a claim if received 
from State, county, municipal, recognized 
private institutions, or other Government 
hospitals (except those described in paragraph 
(b)(1) of this section).  These records must 
be authenticated by an appropriate official of 
the institution.  Benefits will be granted if 
the records are adequate for rating purposes; 
otherwise findings will be verified by 
official examination.  Reports received from 
private institutions not listed by the 
American Hospital Association must be 
certified by the Chief Medical Officer, of VA 
or physician designee. 38 C.F.R. § 3.157 
(2001).

Upon request made in person or in writing by any person 
applying for benefits under the laws administered by the VA, 
the appropriate application form will be furnished.  38 
C.F.R. § 3.150 (2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center, Waco, Texas, and the Scott and White Waco Regional 
Clinic.  The treatment records have been obtained from the 
respective facilities and have been associated with the 
veteran's claims folder.  The veteran has also been offered 
comprehensive and contemporaneous VA examinations.  The RO 
has obtained and associated with the claims file the medical 
treatment and examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

The record shows that the RO, in its August 2001 supplemental 
statement of the case informed the veteran that it had 
considered his claim under the VCAA.  The RO has informed the 
veteran of the evidence needed to substantiate his claim 
through issuance of a rating decision, statement and 
supplemental statements of the case, and associated 
correspondence.  In this regard, the veteran has been given 
the opportunity to direct the attention of the RO to evidence 
which he believes is supportive of his claim, and the RO, as 
noted above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional evidence 
mentioned by the veteran.  There is no known additional 
evidence claimed by the veteran to exist which would 
substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so through a video 
conference hearing before a member of the Board.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Earlier Effective Date

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide that the 
effective date for disability compensation based on direct 
service connection shall be the later of the date of receipt 
of claim or the date entitlement arose.

The basis for the December 5, 1997 effective date selected by 
the RO is readily apparent from the record. There is simply 
no pertinent communication from the veteran in the claims 
folder before the letter from the veteran in this regard 
received on December 5, 1997.

The RO has granted service connection from December 5, 1997, 
and the Board has noted the veteran's contentions seeking an 
earlier effective date.  In essence, it is contended that 
under 38 C.F.R. § 3.155 the veteran should receive an 
effective date in 1989 based on lay statements submitted 
after December 5, 1997, which suggest that the veteran had 
symptoms associated with PTSD which were manifested prior to 
the current effective date, and based on the testimony of the 
veteran and his spouse which also suggest an earlier 
effective date.

It is shown that although the aforestated lay statements and 
the testimony of the veteran and his spouse may suggest an 
earlier onset of the disability, his claim had already been 
established when this information was received.

Although, as discussed in Norris v. West, 12 Vet. App. 413, 
420-21 (1999) that current evidence actually or 
constructively of record could, in certain circumstances, 
establish a reasonably raised, informal claim, the evidence 
of record that mentioned PTSD was received after receipt of 
the veteran's initial informal claim.  No claim regarding 
PTSD had been made until December 5, 1997 and, in the Board's 
opinion, none earlier could be reasonably inferred.  In 
essence, there is no basis to find a pending claim in view of 
the record.

The Board believes that 38 C.F.R. § 3.155 does not benefit 
the veteran.  This regulation defines an informal claim as 
any communication or action indicating intent to apply for 
one or more benefits.

There is no indication earlier than December 5, 1997, that 
the veteran was seeking a benefit in relation to PTSD.  
Although a claimant need not identify the benefit sought with 
specificity, some intent on the part of the veteran to seek 
benefits must be shown.  See Brannon v. West, 12 Vet. App. 
32, 34-35 (1998) (Mere presence of medical evidence in the 
record concerning a psychiatric condition did not establish 
an intent on the part of the veteran to seek service 
connection for a psychiatric condition; rather, the veteran 
is required to assert the claim expressly or impliedly.)

Under the facts of this case there is no indication that the 
veteran filed an informal claim or sought compensation 
benefits in relation to his PTSD until his application in 
December 1997.  Consequently, the record does not allow for 
an earlier effective date for VA compensation in this case 
based on a pending claim.  Accordingly, the Board finds that 
the effective date of December 5, 1997, as determined by the 
RO is correct. 


ORDER

Entitlement to an effective date, prior to December 5, 1997, 
for a grant of service connection for PTSD, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

